Title: To Benjamin Franklin from Charles Wilcox, 13 September 1773
From: Wilcox, Charles
To: Franklin, Benjamin


Sir
Bristol, 13th Septr. 1773.
You was so kind as to assure Me in Your Letter to Me of the 3d Febry last that if I had Occasion to trouble You, You would Serve Me. The Case now Sir is this I am apply’d to by the Heirs of one Colonel William Cole who had an Estate in Maryland and Philadelphia to recover the same for them. You will Extreamly Oblige Me Sir to let Me know if You knew any such Person. He died about 13 Years since at Coles Creek in Maryland. I beg You will excuse the Trouble I give You to answer this Letter, it will be serving a poor Family and Oblige Sir Your most Humble Servant
Chas. Wilcox


PS. A Vessell will sail in about 10 days for Phila. if you have any dispatches I will take Care to forward them
Benja Fra[nklin]

 
Addressed: Benja. Franklin Esqr LLD / In / Craven Street / London
